                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       JACKIE BARSHAK,                                  Case No. 18-cv-00016-LB
                                  12                     Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER GRANTING PLAITIFF'S
                                  13              v.                                        MOTION FOR SUMMARY JUDGMENT
                                                                                            AND DENYING DEFENDANT'S
                                  14       NANCY A. BERRYHILL,                              CROSS-MOTION FOR SUMMARY
                                                                                            JUDGMENT
                                  15                     Defendant.
                                                                                            Re: ECF Nos. 17, 26
                                  16

                                  17
                                                                               INTRODUCTION
                                  18
                                             The plaintiff Jackie Barshak seeks judicial review of a final decision by the Commissioner of
                                  19
                                       the Social Security Administration denying her claim for a waiver of overpayment under 20
                                  20
                                       C.F.R. § 416.550.1 Under Civil Local Rule 16‒5, the matter is deemed submitted for decision by
                                  21
                                       this court without oral argument. All parties consented to magistrate-judge jurisdiction.2 The court
                                  22
                                       grants the plaintiff’s motion for summary judgment and denies the Commissioner’s cross-motion
                                  23
                                       for summary judgment.
                                  24

                                  25

                                  26   1
                                        Mot. ‒ ECF No. 17 at 6‒7. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                  27   citations are to the ECF-generated page numbers at the top of documents.
                                       2
                                           Consent Forms ‒ ECF Nos. 8, 9.
                                  28

                                       ORDER – No. 18-cv-00016-LB
                                   1                                              STATEMENT

                                   2   1. Background

                                   3         The plaintiff began receiving supplemental security income (“SSI”) benefits in July 1999.3

                                   4   After she lost certain items stored in a storage facility due to the facility’s negligence, the facility’s

                                   5   insurers settled with her.4 The plaintiff received two settlement payments: one in January 2009 for

                                   6   $7,849.23 and a second in October 2010 for $13,708.80.5 Each of these payments put the plaintiff

                                   7   over the $2,000 asset limit for receiving SSI benefits, prompting the SSA to terminate her

                                   8   benefits.6

                                   9         On January 25, 2011, the SSA issued a letter outlining the dates and amounts of overpayments

                                  10   made to the plaintiff as a result of her being over the asset limit.7 On February 16, 2011, the SSA

                                  11   issued a notice informing the plaintiff that as a result of her excess resources, she was overpaid in

                                  12   the amount of $21,443 from January 1, 2009 to February 1, 2011.8
Northern District of California
 United States District Court




                                  13         An SSA report shows that on February 25, 2011, the plaintiff went to the SSA office in San

                                  14   Francisco.9 The plaintiff “said the money in her bank account should be excluded from resources

                                  15   but refuse[d] to tell [them] why it should be excluded and what the issue was . . . .”10 The plaintiff

                                  16   said she “marked informal conference” on her waiver form but “never got an informal

                                  17   conference.”11

                                  18
                                       3
                                           AR 278.
                                  19   4
                                           Id.
                                  20   5
                                           AR 232.
                                       6
                                  21     Individual SSI beneficiaries are considered ineligible for benefits if they possess more than $2,000 in
                                       resources. 20 C.F.R. § 416.1205. The SSA excludes certain resources from being counted towards the
                                  22   $2,000. See 20 C.F.R. § 416.1210. A beneficiary who is given cash for the replacement of resources
                                       that are excluded from being counted is allowed a nine-month “grace-period” to spend down the
                                  23   excess resources. POMS 01130.630. The beneficiary may receive an additional nine-month extension
                                       if she shows good cause why repair or replacement was not possible during the first nine months. 20
                                  24   C.F.R. § 416.1232.
                                       7
                                           AR 87–117.
                                  25   8
                                           AR 121–29.
                                  26   9
                                           AR 229.
                                       10
                                  27        Id.
                                       11
                                            Id.
                                  28

                                       ORDER – No. 18-cv-00016-LB                          2
                                   1         On April 12, 2011, the plaintiff formally requested a waiver of overpayment.12 She said she

                                   2   disagreed with the amount of the overpayment and asserted that she was entitled to a nine-month

                                   3   grace period to spend the settlement payments under the SSI’s Program Operations Manual

                                   4   System (“POMS”) § 0110.630.13

                                   5         On March 16, 2011, Donald Medearis, a staff attorney at Bay Area Legal Aid, sent a letter to

                                   6   the SSA.14 He said that “under POMS SI 01130.630, the[] checks, some that were for the

                                   7   replacement of lost resources, should not be treated as a resource for 9 months from the date of

                                   8   their receipt.15 “Since [the plaintiff] [was] still in the grace period for the second replacement

                                   9   check received in October 2010,” she had until June 2011 to spend the rest of the second check to

                                  10   get below the resource limit.16 Mr. Medearis said the plaintiff would file an appeal of the

                                  11   overpayment and a waiver request.17

                                  12         The plaintiff filed a request for reconsideration and a second request for waiver of
Northern District of California
 United States District Court




                                  13   overpayment on April 12, 2011.18 In her request for reconsideration, she wrote that she disagreed

                                  14   with the amount of the overpayment because she “received [her] first installment check (to replace

                                  15   items in a storage unit that were lost) in January 2009 and per POMS SI 01130.630 I am given a 9-

                                  16   month period in which that cash is not treated as a resource. Therefore, the overpayment period

                                  17   should not have started until October 2009, which reduces the amount of the overpayment.”19

                                  18         In the request for waiver of overpayment, the plaintiff checked a box next to the following

                                  19   statement: “The overpayment was not my fault and I cannot afford to pay the money back and/or it

                                  20   is unfair for some other reason.”20 The plaintiff did not think she was at fault for causing the

                                  21
                                       12
                                            AR 145.
                                  22   13
                                            Id.
                                  23   14
                                            AR 233.
                                       15
                                  24        Id.
                                       16
                                            Id.
                                  25   17
                                            AR 233–34.
                                  26   18
                                            AR 145.
                                       19
                                  27        AR 145–46.
                                       20
                                            AR 235.
                                  28

                                       ORDER – No. 18-cv-00016-LB                          3
                                   1   overpayment or accepting the money because, based on her review of the “SSI Spotlight”

                                   2   webpage, she thought that “cash received for the purpose of replacing an excluded resource that is

                                   3   lost, damaged, or stolen” was exempt from the resource limit “forever.”21 She did not think that

                                   4   this exemption was for a limited (nine-month) period of time. “Furthermore,” she wrote, “since the

                                   5   cash to replace the lost items was, per the SSI Spotlight, not counted as a resource, I thought I had

                                   6   no obligation to report it.”22

                                   7         On May 10, 2011, the SSA issued a notice informing the plaintiff that it had already applied

                                   8   the nine-month exemption period to its calculation of her overpayment and affirming the earlier

                                   9   overpayment decision. 23

                                  10         On June 13, 2011, Mr. Medearis sent another letter to the SSA requesting an extension of the

                                  11   initial nine-month exemption period for the October 2010 insurance payment.24 The plaintiff had

                                  12   “several surgeries requiring hospitalization” over the previous months, which prevented her from
Northern District of California
 United States District Court




                                  13   repairing or replacing the excluded resources.25 He requested an extension through March 2012.26

                                  14         On June 29, 2011, the SSA issued a billing statement showing that the plaintiff owed $16,100

                                  15   in overpayments.27 The SSA issued another notice reflecting the $16,100 balance on August 1,

                                  16   2011.28 In September 2011, the SSA began withholding $83.04 from the plaintiff’s monthly SSI

                                  17   benefits “to get back money [she was] overpaid.”29 This reduced her monthly SSI benefit amount

                                  18   to $747.36.30

                                  19

                                  20
                                       21
                                  21        Id.
                                       22
                                            AR 236.
                                  22   23
                                            AR 147.
                                  23   24
                                            AR 246.
                                       25
                                  24        AR 247.
                                       26
                                            Id.
                                  25   27
                                            AR 164.
                                  26   28
                                            AR 176.
                                       29
                                  27        AR 181.
                                       30
                                            Id.
                                  28

                                       ORDER – No. 18-cv-00016-LB                         4
                                   1         In September 2011, the SSA denied the plaintiff’s applications for waiver of overpayment.31

                                   2   The SSA reduced the withholding amount on her benefits to $20.00 per month (the amount the

                                   3   SSA determined she could afford).32 The plaintiff’s balance at the time of this reduction was

                                   4   $15,255.33

                                   5

                                   6   2. ALJ Hearing – November 8, 2012

                                   7         On November 8, 2012, ALJ Judson Scott held a hearing.34 The plaintiff had an attorney before

                                   8   the hearing, but he withdrew in June 2012.35 The ALJ confirmed that the plaintiff wanted to

                                   9   proceed without representation.36

                                  10         The ALJ said the original amount of the overpayment was $21,443 and the period of

                                  11   overpayment was January 2009 through February 2011.37 At the time of the hearing, the balance

                                  12   was $16,100.38
Northern District of California
 United States District Court




                                  13         The plaintiff testified that several years before the hearing, she put all of her possessions into a

                                  14   storage unit.39 The storage facility made “a bookkeeping error and [unbeknownst] to [the plaintiff]

                                  15   sold all of her possessions.”40 In January 2009, the plaintiff received $7,849.23 as “part of [her]

                                  16   claim” and deposited the money into her bank account.41 She testified that she “called SSA [] to

                                  17   report the income, and to ask them about the exemption, and if the resource was excludable.”42

                                  18
                                       31
                                  19        AR 188.
                                       32
                                            AR 189.
                                  20   33
                                            Id.
                                  21   34
                                            AR 379.
                                       35
                                  22        AR 381.
                                       36
                                            AR 381–82.
                                  23   37
                                            AR 381.
                                  24   38
                                         AR 387. It is not clear from the record whether the difference in amounts was because the plaintiff
                                       paid down the balance or because the first amount was in error. The ALJ used the $16,100 amount.
                                  25   39
                                            AR 388.
                                  26   40
                                            Id.
                                       41
                                  27        Id.
                                       42
                                            AR 389.
                                  28

                                       ORDER – No. 18-cv-00016-LB                           5
                                   1   She directed the ALJ to a copy of a webpage on the SSI website titled “SSA Spotlight.”43 She said

                                   2   the page listed “excludable resources” and summarized it as follows:

                                   3              The plaintiff: So, it says that state or local relocation assistant payments are not
                                                                 counted for nine months. And it also says crime victim’s assistance
                                   4
                                                                 is not counted for nine months. It – then it goes on. Earned income
                                   5                             tax credit payments are not counted for nine months . . . It says
                                                                 grants, scholarships, fellowships or gifts used for tuition and
                                   6                             educational expenses are not counted for nine months. It says cash
                                                                 received for purpose of replacing an excluded resource that is lost,
                                   7                             damaged or stolen, nothing
                                   8              ALJ:           And then it says nine months?
                                   9              The plaintiff: It does not say nine months.
                                                  ALJ:           All right.44
                                  10

                                  11         The plaintiff testified that she looked at the list and “said, well, here’s cash received for the
                                  12   purpose of replacing an excluded resource, that’s my issue, that is lost, damaged or stolen.”45
Northern District of California
 United States District Court




                                  13   While she was on the phone with an SSA representative, she “read the Spotlight to him just as I
                                  14   did here. . . And he agreed that if it didn’t say nine months, it didn’t mean nine months. And I
                                  15   assumed that with good reason, that it meant that a nine-month exemption didn’t apply.”46 She
                                  16   directed the ALJ to a copy of the same webpage but from 2012.47 That version specified that
                                  17   “[c]ash received for the purpose of replacing a[n] excluded resource that is lost, damaged or stolen
                                  18   is not counted for nine months.”48
                                  19         The plaintiff testified that she “made no misleading or false statements to get this money. It
                                  20   was given to me to replace my property that had been lost. I didn’t intend to conceal it in any way
                                  21

                                  22

                                  23
                                       43
                                  24        AR 386, 390.
                                       44
                                            AR 391.
                                  25   45
                                            Id.
                                  26   46
                                            AR 392.
                                       47
                                  27        Id.
                                       48
                                            Id.
                                  28

                                       ORDER – No. 18-cv-00016-LB                            6
                                   1   . . . this was for the nine months ending in October – ending in September, beginning in October,

                                   2   that it was an excludable – excluded resource. So that period was not counted.”49

                                   3         The plaintiff referred to a letter she received from the SSA dated September 6, 2011.50 That

                                   4   letter stated that the SSA’s decision that she was overpaid was correct and they could not “waive

                                   5   the collection of your overpayment of $15,255.”51 The ALJ asked if this amount, as opposed to the

                                   6   $21,443, was the correct amount of her overpayment, and she said it was.52

                                   7         The ALJ asked the plaintiff if she was paying back the overcharge, and she said that she was

                                   8   paying $20 a month in the form of a deduction from her benefits.53 The deduction was a great

                                   9   hardship because she could not pay for heat after paying for rent, food, and transportation.54

                                  10         The ALJ referred to the plaintiff’s waiver request and noted that she did not complete “the

                                  11   financial part of it.”55 He said that the only way to evaluate whether the plaintiff could pay back

                                  12   the overpayment (and thus whether she qualified for a waiver) would be to know what her income
Northern District of California
 United States District Court




                                  13   and expenses were.56 The plaintiff said that her attorney crossed off those sections.57

                                  14         The ALJ asked the plaintiff what she did with the money she received from her lawsuit.58 She

                                  15   said the money she received in October 2010 was all spent down in nine months and was not at

                                  16   issue.59 She said that she spent the January 2009 payment by buying a car and household items “to

                                  17   replace the things that were lost in the storage unit.”60 The plaintiff said, “I did have the income

                                  18
                                  19   49
                                            AR 393.
                                  20   50
                                            AR 394.
                                       51
                                  21        Id.
                                       52
                                            AR 394–95.
                                  22   53
                                            AR 403–04.
                                  23   54
                                            AR 404.
                                       55
                                  24        AR 405–06.
                                       56
                                            AR 406.
                                  25   57
                                            Id.
                                  26   58
                                            AR 407.
                                       59
                                  27        Id.
                                       60
                                            Id.
                                  28

                                       ORDER – No. 18-cv-00016-LB                         7
                                   1   beyond nine months. I don’t . . . dispute that in any way. But it was not my fault. . . I had some

                                   2   misrepresentation both by the SSA Spotlight online, and by the SSA representative that I spoke to

                                   3   on the phone when I reported it.”61

                                   4         The plaintiff informed the ALJ that she had impairments that he should consider.62 First, she

                                   5   argued that the injuries to her leg caused by her 2009 car crash prevented her from “going

                                   6   shopping and spending money.”63 The ALJ pointed out that she had nine months to spend down

                                   7   the money before the accident and that she was able to spend “a larger amount down more

                                   8   quickly.”64 The plaintiff said that she was able to spend the second amount more quickly because

                                   9   the rules were explained to her by her attorney.65

                                  10         The plaintiff also said was diagnosed with obsessive-compulsive disorder (“OCD”) in 2007.66

                                  11   Her OCD was “related to money and hoarding of money” and so she “wanted to keep the money

                                  12   in a very pathological way.”67 The court did not have records of that, and the psychiatric
Northern District of California
 United States District Court




                                  13   evaluation associated with her SSI benefits did not mention OCD.68 The ALJ said that even if the

                                  14   plaintiff had money in the bank because of “hoarding or for some other reason, [she] still had the

                                  15   money in the bank. . . . And then you were also getting SSI payments which you weren’t entitled

                                  16   to because you had the money in the bank for whatever reason. And the rules in terms of the

                                  17

                                  18
                                  19   61
                                            AR 410.
                                  20   62
                                            AR 410–11.
                                  21
                                       63
                                         AR 415. The record contains a letter from Dr. Matthew Varghese at St. Stephen’s Hospital in Delhi,
                                       India, dated October 22, 2009. The letter confirms that the plaintiff was in a car accident on September
                                  22   27, 2009. He reported that she sustained a head injury and a fractured femur and suffered from sepsis.
                                       He said management of the fracture would take “up to one year or more [] of reconstructive
                                  23   procedures.” (AR 332).
                                       64
                                            AR 415.
                                  24   65
                                            Id.
                                  25   66
                                         AR 416. The record contains a report from an August 2011 psychiatric examination related to
                                       continuation of the plaintiff’s SSI benefits. The plaintiff alleged post-traumatic stress disorder,
                                  26   depression, and anxiety. Her anxiety increased after her car accident. (AR 262–64).
                                       67
                                  27        AR 417.
                                       68
                                            AR 416.
                                  28

                                       ORDER – No. 18-cv-00016-LB                           8
                                   1   overpayment and whether you’re eligible or not don’t have anything to do with whether you’re

                                   2   obsessive compulsive or not.”69

                                   3

                                   4   3. ALJ Decision Issued December 17, 2012

                                   5         The ALJ issued an unfavorable decision in December 2012.70 The ALJ held that the plaintiff

                                   6   was overpaid $16,344.44 in benefits between January 1, 2009 and February 1, 2009.71 He said the

                                   7   SSA was mistaken in initially alleging overpayment of $21,443, but ultimately the agency

                                   8   “correctly excluded the insurance replacement monies from January 2009 through September

                                   9   2009 and again from October 2010 through April 2011.”72 According to the ALJ, the correct

                                  10   amount was $16,344.44.73

                                  11         The ALJ held that the plaintiff was at fault for causing the overpayment.74 He found the

                                  12   plaintiff’s testimony that she was “unable to spend down the first installment of her lawsuit
Northern District of California
 United States District Court




                                  13   recovery proceeds within the 9-month grace period because of her physical limitations and lack of

                                  14   mobility . . . not credible, as the motor vehicle accident did not occur until after the expiration of”

                                  15   the grace period.75 Additionally, the plaintiff “was able to spend down the second and larger

                                  16   amount of money within [nine months] despite having the same physical limitations.”76

                                  17         The ALJ also rejected the plaintiff’s argument that her obsessive-compulsive disorder caused

                                  18   her to hoard the money because “she did not provide any medical documentation to support” that

                                  19   contention.77 During a psychological-consultative evaluation undertaken in connection with her

                                  20

                                  21
                                       69
                                            AR 418.
                                  22   70
                                            AR 275.
                                  23   71
                                            AR 280.
                                       72
                                  24        Id.
                                       73
                                            AR 280–81.
                                  25   74
                                            AR 281.
                                  26   75
                                            Id.
                                       76
                                  27        Id.
                                       77
                                            Id.
                                  28

                                       ORDER – No. 18-cv-00016-LB                         9
                                   1   ongoing disability review, she “only complained of PTSD and did not mention any difficulties

                                   2   associated with OCD.”78

                                   3         The ALJ held that recovery of the overpayment was not waived and increased the amount of

                                   4   the withholding, finding that it was “reasonable to withhold the legally permissible 10% of the

                                   5   plaintiff’s SSI benefits until the overpayment [was] recouped in full.”79

                                   6

                                   7   4. Appeals Council

                                   8         In February 2013, the plaintiff requested review of the ALJ’s decision.80 She claimed that the

                                   9   ALJ “corrupt[ed] her oral testimony in his decision,” committed “errors in applying the law,” and

                                  10   relied on “unsubstantiated evidence.”81

                                  11         The Appeals Council vacated the ALJ’s decision and remanded the case for further

                                  12   proceedings because (1) the conflicting overpayment periods in the SSA notices warranted
Northern District of California
 United States District Court




                                  13   clarification of the overpayment period and amount, and (2) the ALJ did not make his fault

                                  14   determination in accordance with 20 CFR § 416.552 and POMS SI § 02260.025.C.82

                                  15         The Appeals Council held that on remand, the ALJ must (1) determine the period for which

                                  16   the plaintiff received the overpayment, the amount of the overpayment, and the cause of the

                                  17   overpayment, and (2) consider whether and to what extent the plaintiff’s mental impairments

                                  18   could have impacted her ability to understand the effect of the excess resources and her reporting

                                  19   obligations.83 Addressing the plaintiff’s complaints about the ALJ’s behavior towards her at the

                                  20   hearing, the Appeals Council found that the ALJ did not abuse his discretion under 20 CFR §

                                  21   416.1470.84

                                  22

                                  23   78
                                            Id.
                                       79
                                  24        Id.
                                       80
                                            AR 268.
                                  25   81
                                            Id.
                                  26   82
                                            AR 285–86.
                                       83
                                  27        AR 286–87.
                                       84
                                            AR 286.
                                  28

                                       ORDER – No. 18-cv-00016-LB                         10
                                   1   5. Events Between the First and Second Hearings

                                   2         On November 25, 2014, the plaintiff wrote to the Office of Disability Adjudication and

                                   3   Review in San Francisco requesting that she be assigned to a different ALJ.85 She cited “fear of

                                   4   reprisal” as her reason for wanting reassignment and wrote that she had “already prejudiced

                                   5   [herself] by reporting Judge Scott’s misconduct.”86

                                   6         On February 2, 2015, Frederick George Craw was appointed to represent the plaintiff.87 Mr.

                                   7   Craw submitted a formal recusal request.88 He listed ten reasons for the request:

                                   8              1. You repeatedly misstated her responses to your hearing questions;
                                   9              2. You cut off her hearing testimony;

                                  10              3. You “talked over” and interrupted her when she was testifying;
                                                  4. You rushed through the hearing because you said you had a crowded hearing
                                  11                 schedule;
                                  12              5. You used a loud and rude tone of voice when you addressed her;
Northern District of California
 United States District Court




                                  13              6. You suggested more than once that she was not telling the truth;
                                                  7. You exhibited through word, gesture, tone and volume of voice a hostility to
                                  14
                                                     her claim and/or to her personally;
                                  15              8. In drafting your Unfavorable Decision, you did not follow the rules and
                                                     procedures required for an adjudication of an Overpayment issue;
                                  16
                                                  9. In drafting your Unfavorable Decision, you did not follow the rules and
                                  17                 procedures required for an adjudication of a Request for Waiver of repayment
                                                     issue; and, finally
                                  18
                                                  10. When you drafted your Unfavorable Decision, you exhorted the Administration
                                  19                  to increase fourfold the repayment schedule that she was already laboring under
                                                      at cost to her abilities to meet her housing and living costs.89
                                  20

                                  21         In March 2015, the plaintiff filled out another Request for Waiver of Overpayment
                                  22   Recovery.90 She said she used the overpaid benefits “to pay for food and rent.”91 She reported that
                                  23
                                       85
                                  24        AR 302.
                                       86
                                            Id.
                                  25   87
                                            AR 313.
                                  26   88
                                            AR 331.
                                       89
                                  27        Id. (emphasis in original).
                                       90
                                            AR 322.
                                  28

                                       ORDER – No. 18-cv-00016-LB                         11
                                   1   “there was misinformation on the SSA website” and that it was not her fault that she was

                                   2   overpaid.92 She did not inform the SSA about the insurance payments because the “SSA website

                                   3   indicated erroneously that the check that I received was an excludable resource.”93 She wrote that

                                   4   she should not have to return the amount because “the amount ha[d] not been determined,” she

                                   5   was “not at fault, and repayment would present a hardship and defeat the purpose of Title XI.”94

                                   6   Her assets totaled $765.49 plus a 2010 Honda Fit valued at $3,000.95 She was not employed.96 Her

                                   7   monthly SSI payment was $869 and monthly expenses were $870.97

                                   8

                                   9   6. ALJ Hearing – April 1, 2015

                                  10         On April 1, 2015 ALJ Scott held a second hearing.98 The plaintiff, represented by Mr. Craw,

                                  11   testified at the hearing.99 The ALJ stated that the plaintiff’s overpayment balance as of the date of

                                  12   the hearing was $15,119.32.100
Northern District of California
 United States District Court




                                  13         Mr. Craw argued that the court should find that the plaintiff had “good cause” for a nine-

                                  14   month extension on the exemption period for her first insurance payment (because of her

                                  15   September 2009 car accident), even though she did not apply for an extension.101 Retroactively

                                  16   applying this extension would mean that the plaintiff was only overpaid from August 2010 to

                                  17   February 2011, bringing the total overpayment to $5,915.102

                                  18
                                  19   91
                                            AR 323.
                                  20   92
                                            Id.
                                       93
                                  21        Id.
                                       94
                                            AR 324.
                                  22   95
                                            AR 325.
                                  23   96
                                            AR 326.
                                       97
                                  24        AR 327.
                                       98
                                            AR 346. ALJ Scott declined to recuse himself from the case. AR 351.
                                  25   99
                                            AR 346.
                                  26   100
                                             AR 350.
                                       101
                                  27         AR 361.
                                       102
                                             AR 365.
                                  28

                                       ORDER – No. 18-cv-00016-LB                         12
                                   1         The ALJ discussed the proceedings with the plaintiff to date.103 He said that when the original

                                   2   request was made for the plaintiff to provide a financial statement, she “refused to fill in any

                                   3   financial data.”104 She also was asked about providing further information, and she “didn’t do that

                                   4   either.”105 The ALJ summarized the plaintiff’s argument about the “Spotlight” page:

                                   5               [Y]ou sort of though well, gee, I wonder if this is one of those things I have to
                                                   report, and unfortunately you read it wrong, or made the wrong decision, or jumped
                                   6               to a conclusion which may have been perfectly reasonable but it was the wrong
                                                   conclusion, that you didn’t have to report it. So you didn’t tell them about that. And
                                   7               the difficulty with that is that I’m supposed to make a decision about fault before
                                   8               we get to a decision about waiver. And fault doesn’t mean that you’re a bad person
                                                   but it means are you blameless, or is there something – essentially another way to
                                   9               phrase it is the but for test.

                                  10               If you had done everything the way it was supposed to have happened, would we
                                                   be in this position now. In other words, if you had reported it, would we be in this
                                  11               position. The answer is no we wouldn’t.106

                                  12         Mr. Craw, referring to the Spotlight page, argued that “a reasonable layperson reading this
Northern District of California
 United States District Court




                                  13   would say, oh, okay, that doesn’t count. And this is a Social Security document. It wasn’t
                                  14   something she picked up from one of those online disability programs.”107
                                  15         The ALJ said the plaintiff “didn’t check with anybody else” after reading the website.108 The
                                  16   plaintiff said she did “make a call to SSA, and [] had a conversation with a representative, and []
                                  17   read [the webpage to him]. And he said well, I agree with you. If it doesn’t say that, then that’s the
                                  18   case. So he said that he would do research about it and get back to me, and then I never heard from
                                  19   him again.”109 The ALJ said “unfortunately that was a lie” and that “the real issue is when [the
                                  20   plaintiff] got her benefits in the beginning, it told [her] in all the papers [she] signed, said that [she
                                  21

                                  22

                                  23   103
                                             AR 369.
                                       104
                                  24         Id.
                                       105
                                             AR 370.
                                  25   106
                                             AR 370–71.
                                  26   107
                                             AR 372.
                                       108
                                  27         Id.
                                       109
                                             Id.
                                  28

                                       ORDER – No. 18-cv-00016-LB                            13
                                   1   had] to report anything that changes.”110 The plaintiff reiterated that she did report the payments,

                                   2   and the ALJ said that there was no documentation “of the fact that that occurred.”111 He said,

                                   3   “because you have the burden of proof on these kinds of things, I have to look at whether you can

                                   4   prove what you say. And you’re a nice lady and you’ve told me that. I understand that, but we

                                   5   don’t have any proof of it.”112

                                   6

                                   7   7. ALJ Decision

                                   8         The ALJ issued an unfavorable decision on June 11, 2015.113 The ALJ held that the plaintiff

                                   9   “was overpaid benefits because she had excess resources from June 1, 2009 through September

                                  10   30, 2009, December 1, 2009 through September 31, 2010 and November 1, 2010 through

                                  11   February 28, 2011 due to proceeds from two lawsuits she won against a storage facility.”114 The

                                  12   total amount of the overpayment was $16,100.115
Northern District of California
 United States District Court




                                  13         The ALJ held that the plaintiff’s argument that she was unable to spend down the first

                                  14   settlement payment because of her September 2009 car accident was “not credible” because the

                                  15   accident occurred “only four days prior to the expiration” of the exclusion period and she was out

                                  16   of the country, implying that she “had no intention to spend down the lawsuit proceeds.”116 He

                                  17   added that the plaintiff was “able to spend down the subsequent and larger amount of money

                                  18   within 9 months.”117

                                  19         The ALJ held that the plaintiff was at fault in causing the overpayment.118 He rejected the

                                  20   plaintiff’s argument from the prior hearing that her OCD caused her to “hoard” the money because

                                  21
                                       110
                                             AR 372–73.
                                  22   111
                                             AR 373.
                                  23   112
                                             AR 374.
                                       113
                                  24         AR 23.
                                       114
                                             AR 28.
                                  25   115
                                             Id.
                                  26   116
                                             AR 30.
                                       117
                                  27         Id.
                                       118
                                             Id.
                                  28

                                       ORDER – No. 18-cv-00016-LB                         14
                                   1   “she did not provide any medical documentation to support this contention” and because she “did

                                   2   not mention any difficulties associated with OCD” in a psychological-consultative examination in

                                   3   August 2011.119 Additionally, the plaintiff’s “alleged OCD” did not prevent her from spending

                                   4   down the second installment of her lawsuit recovery proceeds in less than nine months.120

                                   5         The ALJ also rejected the plaintiff’s argument that after “conduct[ing] her own research of

                                   6   Social Security Rules,” she “decided that the money from her lawsuit was an ‘excusable resource’

                                   7   that she did not have to report.”121 The ALJ held that the claimant’s testimony confirmed “that she

                                   8   willfully failed to accurately and timely report the value of her resources.”122 He found that “the

                                   9   fact that [the plaintiff] conducted research demonstrate[d] that she knew that there was an issue

                                  10   with reporting that income, and made a deliberate decision about her reporting responsibilities.”123

                                  11   Finally, the ALJ said that “the contradictory shift of argument and factual statements made under

                                  12   oath at the two consecutive hearings before [him] [were] detrimental to claimant’s credibility as to
Northern District of California
 United States District Court




                                  13   her motivation in failing to report this income.”124

                                  14         Because he found the plaintiff at fault, the ALJ did not consider whether recovery was against

                                  15   equity and good conscience.125 He concluded that recovery of the overpayment was not waived

                                  16   and that 10% of the plaintiff’s SSI benefits “should continue to be withheld until the overpayment

                                  17   is recouped in full.”126

                                  18
                                  19

                                  20

                                  21

                                  22   119
                                             AR 31.
                                  23   120
                                             Id.
                                       121
                                  24         Id.
                                       122
                                             Id.
                                  25   123
                                             Id.
                                  26   124
                                             Id.
                                       125
                                  27         Id.
                                       126
                                             AR 32.
                                  28

                                       ORDER – No. 18-cv-00016-LB                        15
                                   1   8. Request for Review and Appeals Council Denial

                                   2         On August 12, 2015, the plaintiff filed a Request for Review of Hearing.127 She stated that

                                   3   “[t]he Administrative Law Judge denied the claimant a fair hearing on the evidence, failed to

                                   4   comply with the Appeals Council’s 7/12/14 Order of Remand and unfairly attacked and

                                   5   minimized the claimant’s credibility.”128 She requested an extension of time to submit additional

                                   6   evidence, which the council granted.129

                                   7         On October 15, 2015, the plaintiff submitted additional evidence and legal argument to the

                                   8   Appeals Council.130 She argued that the ALJ’s decision reflected “an inaccurate assessment of the

                                   9   period and amount of overpayment at issue.”131 Specifically, the ALJ’s “assessment of the period

                                  10   of the overpayment [was] confusing and [did] not offer a clear impression of his grasp of the

                                  11   case’s issues” and “his calculations of the amount of the overpayment” were “simply wrong.”132

                                  12   The plaintiff argued that the ALJ’s finding that she was at fault was based on “his subjective
Northern District of California
 United States District Court




                                  13   assessment that [she was] a liar.”133 Despite being ordered to consider the extent to which the

                                  14   plaintiff’s mental impairments could have impacted her ability to understand the effect of her

                                  15   resources on her supplemental security income payments and reporting obligations, the ALJ

                                  16   “simply found that the claimant’s explanations of her mental conditions and behavior were untrue

                                  17   and not supported by his review of the case.”134 The plaintiff said that the ALJ “failed to consider

                                  18   the devastating impact the crippling accident of September 27, 2009 had on her already

                                  19   compromised mental condition and her abilities to attend to matters involving the ‘spending down’

                                  20   of an insurance settlement.”135

                                  21
                                       127
                                             AR 334.
                                  22   128
                                             Id.
                                  23   129
                                             AR 335–36, 338.
                                       130
                                  24         AR 338.
                                       131
                                             AR 339.
                                  25   132
                                             Id.
                                  26   133
                                             AR 340.
                                       134
                                  27         AR 341.
                                       135
                                             AR 345.
                                  28

                                       ORDER – No. 18-cv-00016-LB                         16
                                   1         The Appeals Council denied the plaintiff’s request to review the ALJ’s decision on June 27,

                                   2   2017.136

                                   3         The plaintiff timely filed this complaint and was granted in forma pauperis status.137 The

                                   4   plaintiff filed a motion for summary judgment, and the government filed a cross-motion for

                                   5   summary judgment.138

                                   6

                                   7                                       STANDARD OF REVIEW

                                   8         A federal district court may not disturb the Commissioner’s denial of a waiver of overpayment

                                   9   request if the decision is supported by substantial evidence and without legal error. 42 U.S.C. §

                                  10   405(g); Hill v. Astrue, 698 F.3d 1153, 1158 (9th Cir. 2012). Considering the administrative record

                                  11   as a whole, “‘[s]ubstantial evidence’ means more than a scintilla, but less than a preponderance,

                                  12   i.e., such relevant evidence as a reasonable mind might accept as adequate to support a
Northern District of California
 United States District Court




                                  13   conclusion.” Robbins v. SSA, 466 F.3d 880, 882 (9th Cir. 2006); Sandgathe v. Chater, 108 F.3d

                                  14   978, 980 (9th Cir. 1997). “Where the evidence is susceptible to more than one rational

                                  15   interpretation, and the ALJ has provided a rational interpretation, the district court must uphold the

                                  16   decision of the ALJ. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).

                                  17

                                  18                                              DISCUSSION

                                  19         The plaintiff moves for summary judgment on the grounds that that (1) she was not at fault in

                                  20   causing the overpayment, (2) SSA policy supports a finding that the she was not at fault, and (3)

                                  21   the ALJ wrongfully discredited her testimony about her interpretation of the SSA website and

                                  22   applied the wrong legal standard.139 She seeks a waiver of collection pursuant to 20 CFR §

                                  23   416.553 and asks that any previously collected amounts be returned to her.140

                                  24
                                       136
                                             AR 6.
                                  25   137
                                             Compl. – ECF No. 3; Order – ECF No. 6.
                                  26   138
                                             Mot. – ECF No. 17; Cross-Mot. – ECF No. 26.
                                  27
                                       139
                                             Mot. – ECF No. 17 at 3–8.
                                       140
                                             Id. at 7.
                                  28

                                       ORDER – No. 18-cv-00016-LB                          17
                                   1         The government counters that the ALJ properly complied with the requirements pursuant to 20

                                   2   CFR §§ 416.550, 416.552 and POMS 02260.35 in finding that the plaintiff “was at fault because

                                   3   she understood the reporting requirements and had knowledge that [her income] should be

                                   4   reported but did not take action to comply with the reporting requirements.”141

                                   5         The court holds that the ALJ’s decision — that the plaintiff was at fault and was not entitled to

                                   6   a waiver — is not supported by substantial evidence and does not comply with SSA regulations

                                   7   and policy. The court grants the plaintiff’s motion for summary judgment and remands the case

                                   8   for further proceedings consistent with this order.

                                   9

                                  10   1. Legal Standard

                                  11         Under Section 404(a) of the Social Security Act, the Commissioner may recover overpaid

                                  12   disability-insurance benefits. 42 U.S.C. § 404(a)(1)(A). A claimant may obtain a waiver of the
Northern District of California
 United States District Court




                                  13   overpayment amount if the Commissioner finds that the claimant was without fault and that

                                  14   repayment would either defeat the purposes of the Social Security Act or would be against equity

                                  15   and good conscience. 42 U.S.C. § 404(b); 20 C.F.R. § 404.506(a); Quinlivan v. Sullivan, 916 F.2d

                                  16   524, 526 (9th Cir. 1990).

                                  17         An overpaid individual is at fault if the overpayment was caused by: “(1) an incorrect

                                  18   statement made by the individual that he knew or should have known to be incorrect; (2) failure to

                                  19   furnish information that he knew or should have known to be material; or (3) acceptance of a

                                  20   payment that he either knew or should have been expected to know was incorrect.” McCarthy v.

                                  21   Apfel, 221 F.3d 1119, 1126 (9th Cir. 2000) (citing 20 C.F.R. § 404.507). “The overpaid individual

                                  22   bears the burden of proving that [s]he was without fault.” Id. (citing Anderson v. Sullivan, 914

                                  23   F.2d 1121, 1122 (9th Cir. 1990)).

                                  24         The fault inquiry is “highly subjective, highly individualized, and highly dependent on the

                                  25   interaction between the intentions and state of mind of the [plaintiff] and the peculiar

                                  26
                                  27
                                       141
                                             Cross-Mot. – ECF No. 26 at 7.
                                  28

                                       ORDER – No. 18-cv-00016-LB                         18
                                   1   circumstances of [her] situation.” Elliott v. Weinberger, 564 F.2d 1219, 1233 (9th Cir. 1977), aff’d

                                   2   in part, rec’d in part on other grounds sub nom. Califano v. Yamasaki, 442 U.S. 682, 687 (1979).

                                   3   To determine whether a plaintiff is at fault, the Commissioner must consider “all the pertinent

                                   4   circumstances surrounding the overpayment” and any “physical, mental, educational, or linguistic

                                   5   limitations the individual [plaintiff] may have.” 20 C.F.R. § 416.552. The “fault determination

                                   6   requires a reasonable person to be viewed in the claimant’s own circumstances and with whatever

                                   7   mental and physical limitations the claimant might have.” Harrison v. Heckler, 746 F.2d 480, 482

                                   8   (9th Cir. 1984).

                                   9

                                  10   2. The ALJ’s Fault Determination is Not Supported by Substantial Evidence

                                  11         The plaintiff argues that she was not at fault for the overpayment because she relied on

                                  12   misleading information published by the SSA.142 Specifically, the SSA website lists resources that
Northern District of California
 United States District Court




                                  13   an individual may exclude when counting their total resources.143 After each resource, the phrase

                                  14   “not counted for nine months” appears at the end.144 The phrase “not counted for nine months”

                                  15   appears on five of the nine listed exclusions.145 Notably, this phrase does not appear at the end of

                                  16   the category “cash received for the purpose of replacing an excluded resource (for example, a

                                  17   house) that is lost, damaged, or stolen.”146 This information led the plaintiff to believe that the

                                  18   insurance payments that she received were not subject to the nine-month exemption period or the

                                  19   SSA reporting requirements.147

                                  20

                                  21

                                  22

                                  23

                                  24
                                       142
                                             Mot. – ECF No. 17 at 3.
                                       143
                                             AR 259.
                                  25   144
                                             Mot. ‒ ECF No. 17 at 3; AR 259.
                                  26   145
                                             AR 259.
                                  27
                                       146
                                             Mot. – ECF No. 17 at 3.
                                       147
                                             Id. at 3–4.
                                  28

                                       ORDER – No. 18-cv-00016-LB                         19
                                   1         The government argues that the plaintiff’s review of the SSI website demonstrates that she was

                                   2   “aware and knew that she had to report the excess income and continued to receive SSI payments”

                                   3   and was thus at fault for the overpayments.148

                                   4         The ALJ’s fault determination is not supported by substantial evidence.

                                   5         Regarding the plaintiff’s testimony, the ALJ wrote:

                                   6             At the prior hearing, the claimant argued that she was diagnosed with obsessive-
                                                 compulsive disorder (OCD) in 2007, which causes her to hoard money. Yet, she
                                   7             did not provide any medical documentation to support this contention. Further, at
                                                 the more recent psychological consultative evaluation undertaken in August 2011
                                   8             in connection with a continuing disability review, the claimant was diagnosed with
                                   9             depression and post-traumatic stress disorder (PTSD) only. In fact, at the
                                                 examination the claimant only complained of PTSD and did not mention any
                                  10             difficulties associated with OCD. Moreover, she was able to spend down the
                                                 second, later installment of her lawsuit recovery proceeds in less than 9 months
                                  11             despite her alleged OCD.
                                  12             At the current hearing, the claimant reported that she had conducted her own
Northern District of California
 United States District Court




                                                 research of Social Security rules when she received the two lawsuit payments and
                                  13             decided that the money from her lawsuit was an “excludable resource” that she did
                                                 not have to report. The claimant’s testimony confirms that she willfully failed to
                                  14
                                                 accurately and timely report the value of her resources. Further, the fact that she
                                  15             conducted said research demonstrates that she knew that there was an issue with
                                                 reporting that income, and made a deliberate decision about her reporting
                                  16             responsibilities. Further, I find that the contradictory shift of argument and factual
                                                 statements made under oath at the two consecutive hearings before me is
                                  17             detrimental to claimant’s credibility as to her motivation in failing to report this
                                  18             income.149

                                  19         “An ALJ’s rejection of a claimant’s testimony must be accompanied by a specific finding to

                                  20   that effect, supported by a ‘specific, cogent reason for the disbelief.’” Redfern v. Berryhill, No. 15-

                                  21   cv-03883-JSC, 2017 WL 818856 at *5 (N.D. Cal. Mar. 2, 2017) (citing Lewin v. Schweiker, 654

                                  22   F.2d 631, 635–35 (9th Cir. 1981).

                                  23         The ALJ’s discussion of the plaintiff’s testimony misconstrues the record. The plaintiff’s

                                  24   version of events is consistent across the entire record. She claims that she (1) received the

                                  25   settlement payment, (2) consulted the SSA website and noted that the category her payment

                                  26
                                  27
                                       148
                                             Cross-Mot. – ECF No. 26 at 6.
                                       149
                                             AR 31.
                                  28

                                       ORDER – No. 18-cv-00016-LB                          20
                                   1   belonged to did not have a nine-month time limit, (3) called and spoke with someone at the SSA to

                                   2   clarify her understanding of the SSA Spotlight page, and (4) determined that it was not required

                                   3   that she spend it in nine months. This version of events is reflected in her testimony from both

                                   4   hearings and in her written submissions to the SSA.150 The ALJ’s suggestion that the plaintiff

                                   5   made one argument at her first hearing (that her OCD prevented her from spending the money in

                                   6   nine months) and a different argument at her second hearing (that she misunderstood the website)

                                   7   is not an accurate reflection of the record. The court does not find the “contradictory shift of

                                   8   argument and factual statements made under oath” that the ALJ referenced.

                                   9         Also, during both hearings and in both of his opinions, the ALJ focused on the fact that the

                                  10   plaintiff was able to pay down the second, larger payment within the nine-month period.151 This

                                  11   detail is easily explained: by the time she received the second payment, the rules had been

                                  12   “explained to [her] by [her] attorney.”152 That the plaintiff abided by the rules once she understood
Northern District of California
 United States District Court




                                  13   them supports her argument that the SSA website initially misled her. Thus, the fact that the

                                  14   plaintiff spent the second payment within nine months was not substantial evidence that supported

                                  15   the ALJ’s finding that she was at fault for the overpayment.

                                  16

                                  17   3. The ALJ’s Fault Determination is Inconsistent with SSA Regulations and Policy

                                  18         The plaintiff argues that the SSA’s internal policies, published in its “Program Operations

                                  19   Manual System” (“POMS”), support a finding that she is not at fault.153 The government argues

                                  20   that the plaintiff was aware of the reporting requirements and did not act to comply with them.154

                                  21   The court holds that the ALJ’s opinion was inconsistent with SSA regulations and policy.

                                  22

                                  23

                                  24
                                       150
                                             AR 391, 410 (first hearing), 372 (second hearing); see, e.g., AR 154, 236, 241, 268, 323.
                                  25   151
                                             AR 281 (first opinion), AR 30 (second opinion).
                                  26   152
                                             AR 415.
                                  27
                                       153
                                             Mot. – ECF No. 17 at 5–6.
                                       154
                                             Cross-Mot. – ECF No. 26 at 7.
                                  28

                                       ORDER – No. 18-cv-00016-LB                           21
                                   1      “In determining whether an individual is without fault, ‘the Social Security Administration

                                   2   considers the individual’s understanding of the reporting requirements, the agreement to report

                                   3   events affecting payments, knowledge of the occurrence of events that should have been reported,

                                   4   efforts to comply with the reporting requirements, opportunities to comply with the reporting

                                   5   requirements, understanding of the obligation to return checks which were not due, and ability to

                                   6   comply with the reporting requirements.” Conley v. Berryhill, No. 13-cv-04807-JSC, 2017 WL

                                   7   3335752, at *7 (N.D. Cal. Aug. 4, 2017) (quoting 20 C.F.R. § 416.552). “[A]n individual may not

                                   8   be at fault for an overpayment if she “‘reli[es] upon erroneous information from an official source

                                   9   within the Social Security Administration (or other governmental agency which the individual had

                                  10   reasonable cause to believe was connected with the administration of benefits under Title II of the

                                  11   Act) with respect to the interpretation of a pertinent provision of the Social Security Act or

                                  12   regulations pertaining thereto.’” 20 C.F.R. § 404.510(b).
Northern District of California
 United States District Court




                                  13      As discussed above, the record contains significant testimonial evidence that the plaintiff

                                  14   relied on the “SSA Spotlight” page in determining whether the nine-month exclusion period

                                  15   applied to her settlement payment. The ALJ erred by not crediting the plaintiff’s testimony and

                                  16   written evidence about her reliance on the site.

                                  17      The ALJ did not abide by the SSA’s POMS. In fault determinations, POMS provides that “[i]f

                                  18   the evidence clearly shows the individual did not understand and comply with reporting

                                  19   responsibilities, that individual can usually be found without fault. Resolve any doubt in favor of

                                  20   the individual.” POMS § GN 02250.005(C)(1). There is substantial evidence in the record

                                  21   indicating that the plaintiff did not understand her reporting responsibilities, (even after consulting

                                  22   the SSA website and calling the agency), and this is bolstered by the fact, acknowledged by the

                                  23   ALJ, that once she understood her responsibilities, she complied with the regulations and spent

                                  24   down the second settlement payment within the nine-month exclusion period.

                                  25      The ALJ’s decision is undermined by law and policy, and the court reverses the decision and

                                  26   remands for further proceedings consistent with this order.

                                  27

                                  28

                                       ORDER – No. 18-cv-00016-LB                         22
                                   1                                          CONCLUSION

                                   2      The court grants the plaintiff’s motion for summary judgment, denies the defendant’s cross-

                                   3   motion for summary judgment, and remands the case for further proceedings consistent with this

                                   4   order.

                                   5      IT IS SO ORDERED.

                                   6      Dated: March 26, 2019

                                   7                                                 ______________________________________
                                                                                     LAUREL BEELER
                                   8                                                 United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 18-cv-00016-LB                     23
